—In a juvenile *303delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Elkins, J.), dated February 13, 1998, which, upon a fact-finding order of the same court, dated November 24, 1997, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him in a juvenile intensive supervision program for a period of two years. The appeal brings up for review the fact-finding order and the denial of that branch of the appellant’s omnibus motion which was to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The branch of the appellant’s motion which was to suppress the weapon was properly denied. Contrary to the appellant’s contention, the manner in which the police officers approached him constituted only a minimal intrusion to request information (cf., People v De Bour, 40 NY2d 210). Once the officers came within three feet of the appellant and observed the outline of a firearm in his pocket, they could lawfully conduct a pat down search and retrieve the firearm it revealed (cf., People v Trulio, 135 AD2d 758). Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.